I concur in the result of the majority opinion but wish to withhold my concurrence in or approval of that portion of the opinion which holds that the hearsay testimony was incompetent and could not properly be considered by the commission. The Civil Service Commission, being an administrative tribunal, should not, in my opinion, be confined only to the consideration of evidentiary facts which could be introduced and considered by a court or other legally organized judicial tribunal.
My views are well expressed in the opinion of this court in the case of Fronsdahl v. Civil Service Commission, 189 Iowa 1344,1347, 179 N.W. 874, 876, in the following language: *Page 199 
"Whether it could be competent in any case for a civil service commission to sustain a discharge wholly upon hearsay evidence, we shall have no occasion to determine. Nor do we have any doubt that hearsay evidence may be admissible before such commission. The tribunal is an administrative one. In an appeal to the commission from an order of discharge by the chief of police, it is permissible to, if not incumbent upon, the chief of police to disclose the grounds upon which he acted. This would ordinarily involve information received by him. Credible information received by the chief of police, implicating members of the force in improper conduct, imposes upon the chief the duty of investigation and of action. It is not requisite that he should have before him competent evidence, in a technical sense, of the criminal guilt of a policeman in order to justify an order of removal. The good of the public service is the criterion, and this may be seriously impaired by conduct less than crime, and such conduct may be proved by evidence insufficient to convict of crime."